 In the Matter of SPRAY WOOLEN MILLandTEXTILE WORKERS ORGAN-IZING COMMITTEEIn the Matter of KARASTAN RUG MILLSandTEXTILE WORKERS ORGAN-IZING COMMITTEEIn the Matter of MARSHALL FIELD BLANKET MILLandTEXTILE WORK-ERS ORGANIZING COMMITTEEIn the Matter Of MARSHALL FIELD,SHEETING MILLandTEXTILE WORK-ERS ORGANIZING COMMITTEEIn the Matter Of WEARWELL BEDSPREAD MILLandTEXTILE WORKERSORGANIZING COMMITTEECases Nos. R-,531 to 535, respectively.Decided February 18, 1938Wooland Cotton Textile and Rug Manufacturing Industries-Investigationof Representatives:controversy concerning representation of employees in fivedifferent mills : refusal by employer to recognize petitioning union as exclusiverepresentative-UnitAppropriate for Collective Bargaining:all employees ateach mill, respectively, except clerical, sales, and supervisory employees ; no con-troversy asto-Elections OrderedMr. Jacob BluntandMr. Herbert Eby,for the Board.Mr. J. C. B. EhringhauseandMr. Ben C. Trotter,of Spray, N. C.,for the Company.Mr. Haywood D. LisleandMr. Gordon Chastain,of Spray, N. C.,for the T. W. O. C.Mr. D. R. Dimicle,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn October 15, 1937, Textile Workers Organizing Committee,herein called the T. W. O. C., filed two petitions with the RegionalDirector for the Fifth Region (Baltimore, Maryland) alleging thatquestions affecting commerce had arisen concerning the representationof employees of Marshall Field & Company, herein called the Com-pany, at its Marshall Field & Company Woolen Mill,' Spray, NorthCarolina, herein called theWoolen Mill, and at its Karastan Rug'Erroneously designated as Spray Woolen Mill in the Order of Consolidation and Direct-ing Investigationand Hearing.393 394NATIONAL LABOR RELATIONS 130ARDMills; Leaksville, North Carolina, herein called the Rug Mill.OnNovember 6, 1937, the T. W. O. C. filed three similar petitions con-cerning the representation of employees of the Company at itsMarshall Field Blanket Mill, Draper, North Carolina, herein calledthe Blanket Mill, at its Marshall Field & Company Sheeting Mill,2Draper, North Carolina, herein called the Sheeting Mill, and at itsMarshall Field & Company Bedspread Mill," Spray, North Carolina,herein called the Bedspread Mill.All of the petitions requested theNational Labor Relations Board, herein called the Board, to conductinvestigations and to certify representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On November 20, 1937, the Board, acting pursuant to Section 9 (c)of the Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, ordered investi-gations and authorized the Regional Director to conduct them andto provide for appropriate hearings upon due notice, and acting pur-suant to Article III, Section 10 (c) (2), of said Rules and Regula-tions, further ordered that the cases be consolidated for the purposeof hearing.On December 4, 1937, the Regional Director issued a notice ofhearing to be held in Reidsville, North Carolina, copies of whichwere duly served upon the T. W. O. C., upon the Wooleii Mill, uponthe Rug Mill, upon the Blanket Mill, upon the Sheeting Mill, uponthe Bedspread Mill, and upon Marshall Field & Company, NewYork City.Pursuant to the notices,' a hearing was held on Decem-her 17, 1937, at Spray, North Carolina, before D. Lacy McBryde, theTrial Examiner duly designated by the Board. The Board, the Com-lnany, and the T. W. O. C. participated in the hearing, the first twobeing represented by counsel and 'tlie latter by an organizer of theTextileWorkers Organizing Committee.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.No motions orobjections to the admission of any evidence were made at the hearing.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYTheWoolen Mill, Rug Mill, Blanket Mill, Sheeting Mill, and-Bedspread Mill, herein collectively called the Mills, are located in2Erroneously designated as Marshall Field Sheeting Mill in the Order of Consolidationand Directing Investigation and Hearing3Erroneously designated as Wearwell Bedspread Mill in the Order'of Consolidation andDirecting Investigation and Hearing#All parties were notified that the place of hearing was changed to Spray, North Caro-lina, and that the date of hearing was changed from December 13, 1937 to December 17,1937. DECISIONS AND ORDERS395three adjoining towns in the State of North Carolina, and are whollyowned and operated by Marshall Field & Company, a corporationorganized under the laws of the State of Illinois.Each of the Millsreceives its raw materials, manufactured parts, and other suppliesfrom a number of States other than the State of North Carolina.The Woolen Mill manufactures men's suiting, ladies' dress goods,coatings, and blankets; the Rug Mill manufactures rugs; the BlanketMill manufactures blankets; the Sheeting Mill manufactures sheet-ing, casing, and pillow tubing; and the Bedspread Mill manufacturesbedspreads and yarns.Ninety per cent of the products manufac-tured by each of the Mills are sold outside of the State of NorthCarolina.The Mills utilize salesmen, retailers, and mail-order housesin the disposal of the manufactured products.Approximately the following number of workers are employedat each of the Mills : The Woolen Mill 450, the Rug Mill 150, theBlanket Mill 1,000, the Sheeting Mill 570, and the Bedspread Mill385.IT.TILE ORGANIZATION INVOLVEDTextileWorkers Organizing Committee is a labor organizationaffiliatedwiththeCommittee for Industrial Organization.Therecord is silent as to the classes of employees of the Company em-ployed at the Mills that are eligible to membership in the organiza-tion.III.THE QUESTION CONCERNING REPRESENTATIONIt is alleged in substance in the five petitions 6 for investigationand certification of representatives filed by the T. W. O. C., thatthe national office of the Textile Workers Organizing Committeeendeavored without success to negotiate an agreement with the offi-cials of the Company and that said Company refused to bargaincollectively with the T.W. O. C. During the hearing the Board'srepresentativemade a statement, which statement was agreed toby the Company and the T. W. O. C. for the purposes of the record,to the effect that a question of representation had arisen betweenthe management of the Mills and the T. W. O. C.We find that a question has arisen concerning the representationof the employees of the Company employed at the Mills.IV. THE EFFECT OF THE QUESTIONCONCERNINGREPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company'Board Exhibit 1. 396NATIONAL LABOR RELATIONS BOARDat its Mills'described in Section I above, has a close,intimate,' andsubstantial relation to trade, traffic,and commerce among the severalStates, and tends to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE APPROPRIATE UNITThe T. W. O. C. claims that all employees of the Company at eachMill, respectively, exclusive of clerical, sales, and supervisory em-ployees constitute, in the case of each Mill, a unit appropriate for thepurposes of collective bargaining.The Company raised no objectionsto such bargaining units.We find that all employees of the Company at each Mill, respec-tively, except clerical, sales, and supervisory employees, constitute,in the case of each Mill, a unit appropriate for the purposes of col-lective bargaining and that said units will insure to employees of theCompany at its Mills the full benefit of their rightto self-organizationand to collective bargaining and otherwise effectuate the policies ofthe Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the questions which have arisen concerning the repre-sentation of the Company's employees at its Woolen Mill, Rug Mill,Blanket Mill, Sheeting Mill, and Bedspread Mill, respectively, canbest be resolved by the holding of elections by secret ballots at each ofthe afore-meiationed Mills to determine whether the employees wishthe T. W. O. C. to represent them.Those employees of the Companyin the appropriate unit who were employed during the pay-roll periodnext preceding the filing of the petition in each case shall be eligibleto vote, except those employees who have quit or have been dischargedfor cause between that period and the date of the election.On the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen Concerning the repre-sentation of employees of Marshall Field & Company at each of theMills, respectively, within the meaning of Section 9 (c) and Section 2(6) and (7) of the National Labor Relations Act. -2.All the employees of the Company at, each Mill. respectively,except clerical, sales, and supervisory employees, constitute, in thecase of each Mill, a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act. DECISIONS AND ORDERSDIRECTION OF ELECTIONS397By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board' Rules and Regulations-Series 1,as amended, it is herebyDIRECTED that, as part of the investigations authorized by the Boardto ascertain representatives for the purposes of collective bargaining,elections by secret ballot shall be conducted within a period of fifteen(15) days from the date of this Direction of Elections, under thedirection and supervision of the Regional Director for the FifthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among all employees of Marshall Field & Companywho were on the pay roll of the Company at its Marshall Field &Company Woolen Mill, Spray, North Carolina, at its Karastan RugMills, Leaksville, North Carolina, at its Marshall Field Blanket Mill,Draper, North Carolina, at its Marshall Field & Company SheetingMill, Draper, North Carolina, and at its Marshall Field & CompanyBedspread Mill, Spray, North Carolina, during the pay-roll periodnext preceding the filing of the petition relating to each respectiveMill, exclusive of clerical,sales,and supervisory employees and exceptthose who have since quit or have been discharged for cause betweenthat period and the date of the election, to determine whether ornot they desire to be represented by Textile Workers OrganizingCommittee, for the purposes of collective bargaining.